 

POTLATCH CORPORATION

RESTRICTED STOCK UNIT AWARD NOTICE (DIRECTORS)

2014 LONG-TERM INCENTIVE PLAN

Potlatch Corporation, Inc., a Delaware corporation (the “Company”), has granted
you an Award (the “Award”) of Restricted Stock Units pursuant to Section 7 of
the 2014 Long-Term Incentive Plan, as amended from time to time (the
“Plan”).  The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Award Notice (the “Award Notice”), the Restricted Stock
Unit Award Agreement (the “Award Agreement”) and the Plan, which are attached or
available as provided below and incorporated into the Award Notice in their
entirety.  Capitalized terms used herein without definition have the definitions
set forth in the Plan.

Participant:

____________________

Grant Date:

____________________

Settlement Date:

____________________ [____ anniversary of Grant Date]

Number of Restricted Stock Units:

____________________

Vesting Schedule:  Unless otherwise provided in the Award Agreement, the Award
will vest with respect to the number of Restricted Stock Units on the Vesting
Date indicated below, provided that you do not experience a Termination of
Service prior to the Vesting Date:

Vesting Date

Number of Restricted Stock Units Vesting

[___________, 20__]

__________________

Deferral:  As provided in the Award Agreement, if you elect to defer the
issuance of shares of Common Stock under this Award as provided in Section 5 of
the Award Agreement, such shares shall be issued as set forth in the deferral
election form or agreement that you enter into with the Company.  

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, the Award Notice, the Award Agreement and the Plan.  You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.  You also acknowledge that you have received and read the Potlatch
Corporation Securities Law Compliance and Insider Trading Policy, a copy of
which is attached to this Award Notice.

POTLATCH CORPORATION

____________________________________
By:
Its:

PARTICIPANT



[Participant Name]

Taxpayer ID:


Additional Documents:
1.  Restricted Stock Unit Award Agreement
2.  2014 Long-Term Incentive Plan
3.  Plan Summary
4.  Securities Law Compliance and Insider Trading Policy


Date:  


Address:

   

 

 

 

137684887.1

 

 

 

--------------------------------------------------------------------------------

 

POTLATCH CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT (DIRECTORS)

2014 LONG-TERM INCENTIVE PLAN

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Award Agreement”), Potlatch
Corporation, Inc., a Delaware corporation (the “Company”), has granted you an
Award (the “Award”) of Restricted Stock Units pursuant to Section 7 of the 2014
Long-Term Incentive Plan, as amended from time to time (the “Plan”), for the
number of Restricted Stock Units indicated in your Award Notice.  

The details of the Award are as follows:

1.

Definitions  

In addition to the terms defined elsewhere in this Award Agreement, the
following terms used in this Award Agreement shall have the meanings set forth
in this Section 1.  Capitalized terms not explicitly defined in this Award
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  

 

(a)

“Grant Date” means the date set forth in the Award Notice.

 

(b)

“Settlement Date” has the meaning set forth in the Award Notice.

 

(c)

“Shares” means the shares of Common Stock that you receive pursuant to
settlement of this Award.




 

 

137684887.2

-1-

 

 

--------------------------------------------------------------------------------

 

 

2.

Vesting  

(a)General

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the “Vesting Schedule”).  One share of Common Stock
will be issuable for each Restricted Stock Unit that vests and becomes
payable.  Restricted Stock Units that have vested and are no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Units.”  Restricted Stock Units that have not vested and remain subject to
forfeiture under the Vesting Schedule are referred to herein as “Unvested
Units.”  The Unvested Units will vest (and to the extent so vested cease to be
Unvested Units remaining subject to forfeiture) and become payable in accordance
with the Vesting Schedule (the Unvested and Vested Units are collectively
referred to herein as the “Stock Units”).  Except as otherwise provided in this
Award Agreement, the Award will terminate and the Stock Units will be subject to
forfeiture upon your Separation of Service as set forth in Section 2(b).

(b)

Termination of Service - General

Except as otherwise provided in Sections 2(c), (d) and (e) below, upon your
Termination of Service for any reason on or prior to the last day of the Vesting
Schedule, any portion of the Award that has not vested will immediately
terminate and all Unvested Units shall immediately be forfeited without payment
of any further consideration to you.

(c)

Termination of Service Due to Failure to Stand for Reelection at an Annual
Stockholder Meeting

If your Termination of Service is due to your failure to stand for reelection at
an annual stockholder meeting, and the Award provides for vesting in its
entirety as of a single date, you will be entitled to Unvested Stock Units on
the date they vested and are payable pursuant to the Vesting Schedule.

(d)Termination of Service Due to Death or Disability

If your Termination of Service is due to your death or Disability, and the Award
provides for vesting in its entirety as of a single date, the Unvested Units
shall become immediately vested in full and payable and you (or, in the case of
your death, your designated beneficiary or representative) will be entitled to
the Vested Stock Units.

(e)Change in Control

If you experience a Termination of Service due to a Change in Control, the
Unvested Units shall become immediately vested in full and payable in accordance
with Section 3(b) below.

 

3.

Settlement of Awards  

(a)General

 

 

137684887.2

-2-

 

 

 

--------------------------------------------------------------------------------

 

Except as otherwise provided in this Award Agreement, as soon as practicable
following the Settlement Date (but in any event within sixty (60) days following
the Settlement Date) attributable to the Vested Units, the Company will settle
any Vested Units by issuing to you one share of Common Stock for each
Vested Unit and, as applicable, one share of Common Stock for each Vested Unit
that corresponds to an accrued dividend equivalent.  Any Vested Units payable to
you (including Shares payable pursuant to Section 4 below) shall be paid solely
in shares of Common Stock.  Any fractional share will be rounded down to the
closest whole share.  

(b)

Change in Control

The Company will settle any Unvested Units that become Vested Units pursuant to
Section 2(e) above by issuing to you one share of Common Stock for each
Vested Unit and, as applicable, one share of Common Stock for each Vested Unit
that corresponds to an accrued dividend equivalent as soon as practicable (but
in no event later than the 60th day) after the Unvested Units become Vested
Units, provided that if this Award provides deferred compensation subject to
Section 409A, the Vested Units will be settled at the same time and in the same
form as the Vested Units would have been settled had no Change in Control
occurred.

(c)

Deferral; Limitations

If you elect to defer issuance of shares of Common Stock under this Award as
provided in Section 5, such shares shall be issued as set forth in the deferral
election form or agreement that you enter into with the
Company.  Notwithstanding anything to the contrary in this Award Agreement, you
shall not receive shares of Common Stock pursuant to this Award Agreement to the
extent the settlement of the Award would result in a violation of the stock
ownership limitations set forth in the Company’s Restated Certificate of
Incorporation or would impair the Company’s status as a “real estate investment
trust” within the meaning of Sections 856 through 860 of the Code.

 

4.

Dividend Equivalents  

This Award shall be credited with dividend equivalents for any dividends
declared and paid with respect to the Common Stock after the Grant Date and
before the date the Restricted Stock Units are settled pursuant to Section 3
above.  Prior to the date the Restricted Stock Units are settled pursuant to
Section 3 above (unless the Restricted Stock Units are forfeited), dividend
equivalents shall be converted into additional Restricted Stock Units by
dividing (i) the aggregate amount or value of the dividends paid with respect to
that number of shares equal to the number of Restricted Stock Units subject to
this Award by (ii) the Fair Market Value per share of the Common Stock on the
applicable dividend payment date.  Such additional Restricted Stock Units shall
be forfeited or vest and be settled in the same manner as the underlying
Restricted Stock Units to which they relate.

 

5.

Deferral

Subject to Section 16.5(a) of the Plan, you may elect to defer delivery of the
shares of Common Stock that otherwise would be due by virtue of the satisfaction
of the requirements for issuance of shares of Common Stock under this Award
Agreement.  The Committee shall, in its

 

 

137684887.2

-3-

 

 

 

--------------------------------------------------------------------------------

 

sole discretion, establish the rules and procedures for such deferral elections
and payment deferrals.

 

6.

Securities Law Compliance  

You understand that the Company is under no obligation to register or qualify
the Shares with any securities or other governmental authority and is not
required to seek approval or clearance from any such authority for the issuance
or sale of the Shares.  You further understand that the Company has no
obligation to you to maintain any registration of the Shares with the Securities
Exchange Commission and has not represented to you that it will so maintain
registration of the Shares.  Further, you agree that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without your
consent to the extent necessary to comply with securities or other laws
applicable to the issuance of the Shares.  

 

7.

Transfer Restrictions

Except as otherwise provided in this Award Agreement, neither the Award nor any
right or privilege conferred by this Award Agreement shall be sold, assigned,
pledged (as collateral for a loan or as security for the performance of an
obligation or for any purpose) or transferred by you or made subject to
attachment or similar proceedings, whether voluntarily or by operation of law,
other than by will or by the applicable laws of descent and distribution. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Award, or of any right or privilege conferred by this Award Agreement, contrary
to the provisions of this Section 7, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred by this Award Agreement, the Award and the rights and privileges
conferred by this Award Agreement shall immediately become null and
void.  Notwithstanding anything to the contrary in this Award Agreement, you may
designate one or more beneficiaries on a Company-approved form who may receive
payment under this Award after your death.

 

8.

No Rights as Stockholder   

You shall not be entitled to any cash dividends, voting, or other rights of a
stockholder unless and until the date of issuance of the shares of Common Stock
that are the subject to the Award.

 

9.

Tax Withholding and Other Obligations  

You are ultimately responsible for all taxes owed in connection with this Award,
including any tax withholding obligations, regardless of any action the Company
or any Related Company takes with respect to any such tax withholding
obligations that arise in connection with this Award.  As a condition to the
issuance of shares of Common Stock pursuant to this Award, you agree to make
arrangements satisfactory to the Company for the payment of the tax withholding
obligations that arise upon receipt of the Shares or otherwise and any other
obligations.  

10.Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
this Award and Shares hereunder and deferring or disposing of shares of Common
Stock may be

 

 

137684887.2

-4-

 

 

 

--------------------------------------------------------------------------------

 

complicated.  These tax consequences will depend, in part, on your specific
situation and may also depend on the resolution of currently uncertain tax law
and other variables not within the control of the Company.  You are aware that
you should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences to you of receiving this Award
and receiving or disposing of the Shares.  Prior to executing the Award Notice,
you either have consulted with a competent tax advisor independent of the
Company to obtain tax advice concerning the receipt of this Award and the
receipt or disposition of the Shares in light of your specific situation or you
have had the opportunity to consult with such a tax advisor but chose not to do
so.

10.Recovery of Compensation  

By executing the Award Notice, you acknowledge and agree that, in accordance
with Section 14 of the Plan, the Award shall be subject to any compensation
recovery policies as may be adopted from time to time by the Company to comply
with applicable law and/or stock exchange requirements, or otherwise, to the
extent determined by the Committee in its discretion to be applicable to you.

11.General Provisions

(a)Compliance with Laws and Regulations

This Award Agreement is subject to Section 16.5 of the Plan.

(b)

Undertaking  

You hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
either you or the Stock Units pursuant to the express provisions of this Award
Agreement.

(c)

Successors and Assigns  

The provisions of this Award Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Award Agreement and agreed in writing to join herein and be bound by the
terms and conditions hereof.

 

 

137684887.2

-5-

 

 

 

--------------------------------------------------------------------------------

 

(d)Electronic Delivery and Participation

The Company may, in its sole discretion, decide to deliver any documents related
to the Award or future awards that may be granted under the Plan by electronic
means or request your consent to participate in the Plan by electronic
means.  By executing the Award Notice, you hereby consent to receive such
documents by electronic delivery and, if requested, you agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(e)Interpretation; Choice of Law and Venue

The Award, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Washington without giving
effect to principles of conflicts of law.  By executing the Award Notice, you
irrevocably consent to the nonexclusive jurisdiction and venue of the state and
federal courts located in the State of Washington.  If there is any discrepancy
between the terms and conditions of this Award Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control.

 

**********************************

 

 

 

137684887.2

-6-

 

 

 